 AMERICAN CAN COMPANY3It was testified on behalf of the Employer that laid-off employeeswould be recalled to replace the normal turnover of employees, whichconsists, on average, of about 1 percent per month of the employeepayroll.The testimony further indicates that the Employer will ad-ditionally recall, because of an anticipated increase in production, 20employees in September; 20 in October; 30 in November; and 25 inDecember; or a total of 95 employees by January 1, 1955.Adding tothis figure the number of employees to be recalled by January 1, 1955,in replacement of normal turnover, i. e., approximately 92 employees,we reach the total of about 187 employees who will, according torecord testimony, specifically be recalled by January 1, 1955.Afterthe close of the hearing on August 4, 1954, the Employer notifiedthe Board by letter (with copies to the parties), that because of "in-creased sales," it intends to recall in the month of September about100 more of the laid-off employees, in addition to the approximately187 indicated above.However, the Board was advised by the IUEthat it objected to the admission of the Employer's posthearing state-ment into the record.It is well established that laid-off employees are eligible to vote inBoard elections if they have a reasonable expectation of reemploymentin the near future, to be determined as of the date of the election.2In our opinion, the record in this case indicates with sufficient spec-ificity that the laid-off employees herein involved have a reasonableexpectancy of recall in the near future.Accordingly, we find that,as a group, they are eligible to vote in the election.However, whereit reasonably appears to any party at the election that an individual'laid-off employee is ineligible, the ballot of such employee may bechallenged.[Text of Direction of Election omitted from publication.]MEMBERS MURDOCK and RODGERS took no part in the consideration ofthe above Decision and Direction of Election.2 See,e. g.,F. B Rogers Silver Company,95 NLRB 1430,1432;Fresh'nd-Aire Company,DivisionofCory Corporation,107 NLRB No 183 (not reported in printed volumes ofBoard Decisions and Orders)AMEIICAN CAN COMPANYandLOCAL 74, AMALGAMATEDLITHOGRAPHERSOF AMERICA, CIO, PETITIONERandLOCAL UNION No. 2120, UNITEDSTEELWORKERS OF AMERICA, CIO.Case No. 10-RC-25J7. .Septem-1)er2l,195%Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Gilbert Cohen, hearing of-110 NLRB No. 3. 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiber.'The hearing officer's rulings made at the hearing are free froleaprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion, of employees of the Employer within the meaning of Section 9 (c)'(1) and Section 2 (6) and (7) of the Act.4.The Petitioner and the Employer agree that a unit of lithographicpressmen and feeders and their apprentices at the Employer's Tampa,Florida, plant, otherwise called plant 41-A, is appropriate for bargain-ing purposes.The Intervenor contends that the requested unit is in-appropriate, on the ground that the appropriate unit for the employeessought by the Petitioner is a multiplant unit, consisting of employeesat some 37 plants of the Employer, including plant 41-A, which arecurrently covered by the Steelworkers' master agreement, or in the,alternative, a' unit of all production and maintenance employees atplant 41-A.The Intervenor moved to dismiss the petition on thisground, but`wished to be on the ballot if the Board directs an electionamong the lithographic employees.The Employer's companywide operations and its bargaining rela-tions with the Steelworkers have been described in our decision in theAmerican Can Companycase noted above,2 and that description isapplicable here.We shall therefore limit our decision in the instantcase to a consideration of such additional facts as relate specifically tothe Employer's operations at plant 41-A and its relations with theSteelworkers at this plant.Operations at Plant 41-AAt plant 41-A, the Employer is engaged in the manufacture,enamel-ing, and decoration of containers and in related operations. It divides.its operations into several departments, including can manufacturing,end or press fiber milk container, shipping, tinplate, and enamelingand decorating departments.The employees sought by the Petitionerwork in the enameling and decorating department.3At the hearing,the parties agreed in substance that the record of the testimony takeninAmerican Can Company,109 NLRB 1284,be incorporated into the record in theinstant case,insofar as such testimony relates to the multiplant issue raised herein.Wehave taken official notice of such testimonyUnited Steelworkers of America,CIO, hereinafter called the Steelworkers,intervened atthe hearing on behalf of its Local Union No. 2120,hereinafter called Local 2120.The Intervenor'smotion to dismiss the petition is denied for reasons stated below.SeeAmerican Can Company, supra AMERICAN CAN COMPANY5The Bargaining History at Plant 41-AOn November 13, 1950, following the execution of the 1950 basicagreement 3 between the Employer and Steelworkers, the latter fileda petition in Case No. 10-RC-11471 for certification as the exclusivecollective-bargaining representative of production and maintenanceemployees at plant 41-A.On February 12, 1951, following a consentelection, the Regional Director certified the Steelworkers (no local)as such representative.Thereafter, a series of local agreements andsupplements involving employees at plant 41-A were executed.OnMarch 17, 1951, the Employer and the Steelworkers executed a supple-ment to the basic agreement, adding to the coverage thereof a unit ofproduction and maintenance employees at plant 41-A and identifyingLocal 2120, the Intervenor herein, as the local union at this plant.On the same day, "American Can Company Tampa Factory, 41-A"and Steelworkers executed a local agreement.The preamble of thisagreement recited that it had been made by the employer in respectonly to the Tampa factory, "thereinafter referred to as the `LocalManagement,' " and by the Steelworkers on behalf of Local 2120,"thereinafter referred to as the `Local Union."' The agreement,which stated that it had been executed pursuant to provisions of thebasic agreement, provided,inter alia,for a wage structure, for pro-gressiveimage increases for certain categories of employees, and forgrievance and safety committees.The local agreement also designatedGasparilla Day as the sixth paid holiday and set forth "Local SeniorityRules."On June 18, 1951, representatives of the "Company" and the"Union" executed a supplemental agreement.After reciting that ithad been made by the Employer in respect only to the Tampa factoryand by the Steelworkers on behalf of Local 2120, this agreement pro-vided for certain changes in the seniority provisions of the localagreement.On October 8, 1952, the local seniority rules were further amendedby another supplemental agreement applying solely to the Tampaplant and the Employer's Auburndale warehouse. In June 1953,another supplement was executed relating to changes in local seniorityrules at the Tampa plant.On January 12, 1954, representatives of the Employer and the Steel-workers and of about 35 of its local unions executed a new mastercontract, which is described in detail in theAmerican Cancase, notedabove, and which was still in effect at the time of the hearing in thiscase.With respect to plant 41-A, this contract sets forth a unit of3 This agreement and its subsequent amendments and supplements are discussed inmore detail on pages 3 and 4 of the Board's decision in theAmerican Can Companycase.cited above.4Not reported in printed volumes of the Board Decisions and Orders. 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance employees and identifies Local 2120 asthe local union at the plant.The pattern of bargaining at the Tampa plant here involved is com-parable to that which prevailed at the Employer's Oakland, Cali-fornia, plant considered in our recent decision, cited above. In bothcases the Steelworkers was certified by the Board as the representativeof a separate unit of production and maintenance employees at eachplant, and thereafter executed basic, master agreements with the Em-ployer covering 37 of the Employer's 85 plants, including the Oaklandand Tampa plants. These agreements have been supplemented inthe case of both the latter plants by local agreements relating to im-portant terms of the employment relation. In the Oakland case wefound that such a hybrid bargaining history gave no clear indicationas to whether the parties "actually intended to effect a consolidationof the local plant units, thereby destroying the separate identity ofeach."We therefore found the bargaining history alone not to bedecisive of the unit issue in the Oakland case.For like reasons, wefind that the bargaining history at the Tampa plant, as recited above,is not decisive of the unit issue in the instant case.'Turning to consideration of other factors bearing on the relativeappropriateness of the single-plant unit sought by the Petitioner andthe multiplant unit proposed by the Intervenor, we find, as we didin the Oakland case, that such factors preponderate in favor of afinding that a unit limited to a single plant is appropriate.Thus, asin the Oakland case, there is no substantial transfer of employees be-tween the Tampa plant and the other plants of the Employer.More-over, the 37 plants covered by Steelworkers' contract, which plantsSteelworkers contends alone constitute an appropriate unit, do notcomprise any functional, administrative, or geographic segment ofthe Employer's operations.Accordingly, we find that a unit limitedto the Tampa plant is appropriate for purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.The Proposed Lithographic UnitThe question remains whether the lithographic unit sought by thePetitioner may appropriately be severed from the existing plalltwideunit at the Tampa factory.As already noted, the Petitioner and theEmployer agree that a unit of lithographic pressmen and feeders andtheir apprentices in the enameling and decorating department isappropriate while the Intervenor contends, as its secondary position,that a unit of production and maintenance employees at this plant isalone appropriate.6Chairman Farmer andMember Petersondisagreewith thisfactual conclusionbut deemthemselves bound by the majoiity opinion inAinei can Can Company,109 NLRB 1284,which involved the same master agreement and thesame localsupplementarybargaining. AMERICANCAN COMPANY7The employees sought work in the enameling and decorating depart-ment.Other employees in that department include productionmechanics, paint room employees, stackers, oilers and greasers, coateroperators, truck operators, inspectors, and open-and-sort plants em-ployees.The lithographic pressmen operate presses of standarddesign and exercise the usual skills of their craft.They are highlyskilled employees.ePressmen and feeders work as teams, the feedersassisting the pressmen.Feeders also operate presses during theabsence of the pressmen.Only a feeder may become an apprenticepressman, in which case he receives credit for the time lie spentoperating a press before his apprenticeship.The other employees inthe enameling and decorating department perform the usual dutiesof their classification.They work under the same immediate super-vision as the lithographic employees.However, they are not shownby the record to be skilled empoyees, nor do they have, in any event,the close association with the lithographic process that would warranttheir inclusion in the same group with lithographic employees.?There are no other employees in the plant who do work similar to thatperformed by the pressmen and the feeders.The Board has frequently considered the skills and techniques inci-dent to the lithographic process and has held that all employeesengaged in that process form a cohesive unit appropriate for the pur-poses of collective bargaining.8Furthermore, the Petitioner's Inter-national is a unioii which has traditionally devoted itself to servingthe special interests of lithographic employees.In view of the fore-going, and in accordance with our decision in theAmerican Potashcase,9we find that as the lithographic pressmen are true craftsmen,and as both the feeders and the apprentice pressmen stand in the lineof progression to the job of pressman, all three categories may, to-gether, constitute a separate appropriate unit, if they so desire.We shall, accordingly, direct an election by secret ballot among em-ployees in the following voting group at the Employer's Tampa, Flor-ida, plant, known as plant 41-A.All lithographic pressmen, apprentice pressmen, and feeders,1° ex-cluding all other employees.We shall snake no final unit determination at this time, but shallfirst ascertain the desires of the employees as expressed in the electionhereinafter directed.If a majority of the employees in the voting group vote for thePetitioner, they will be taken to have indicated their desire to consti-9 The 1950 basic agreement as supplemented and the master agreement each provide foran apprenticeship of 8,000 hours for these workers.SeeThe Heekn Can Company,89 NLRB 717 at 719.8 Fey Publishing Company,108 NLRB 1031, and cases cited therein.9 American Potash if Chemical Corporation,107 NLRB 1418.1Although the Petitioner sought apprentice feeders, the record shows that no such per-sons are employed at the Tampa plantAccordingly, we do not pass upon their unitplacement. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDtute a separate appropriate unit, and the Regional Director conductingthe election directed herein is instructed to issue a certification of rep-resentatives to the Petitioner for the employees in the above votinggroup, which the Board, under such circumstances, finds to be an ap-propriate unit for the purposes of collective bargaining.On the otherhand, if a majority of the employees in the voting group vote for theIntervenor, the employees in the voting group will remain in theoverall bargaining unit and the Intervenor may bargain for the em-ployees in the above-named categories as a part of the group whichit currently represents, and the Regional Director conducting theelection is instructed to issue a certification of results of election tosuch effect.5.The Employer's operations at plant 41-A are seasonal.At thetime of the hearing, which was held on March 24, 1954, there was ahigh level of employment in the enameling and decorating depart-ment, but not throughout the plant.Normally, however, in all de-partments, the Employer's peak season extends from about October 1to June 1, and its slack season extends during the remainder of theyear.Although the positions of the parties are not entirely clear onthis point, it appears that they agreed that the Regional Director,after consultation with the parties, should select an eligibility datewhich would insure participation in the election by the maximumnumber of the employees concerned.Under these circumstances, weshall direct that the election be held during the next peak season, ona date to be determined by the Regional Director, among employeesin the voting group described above who will be employed during thepayroll period immediately preceding the date of issuance of thenotice of election.[Text of Direction of Election omitted from pub] ication.]MEMBERS MURDOCK and RODGERS took no part in the considerationof the above Decision and Direction of Election.MILTON RUBIN, MRS. ROSE RUBIN, HERMAN WALDMAN,BERNICEWALDMAN,D/B/A DALLAS CITY PACKING COMPANYandAMAL-GAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA,LOCAL528,PETITIONER.Case No. 16-KC-1458.September 21,1954Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election 1 dated June 22,1954, an election by secret ballot among employees of the Employer inINot reported in printed volumes of Board Decisions and Orders.110 NLRB No. 4.